t c memo united_states tax_court sandra j brannon petitioner v commissioner of internal revenue respondent docket no filed date j raymond karam for petitioner blizabeth a owen for respondent memorandum opinion couvillion special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure in federal income taxes and penalties under sec_6662' of dollar_figure and dollar_figure respectively for petitioner's and tax years unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether a horse breeding activity conducted by petitioner was an activity_not_engaged_in_for_profit under sec_183 alternatively whether under sec_162 some of the expenses in connection with the activity were substantiated whether petitioner in an unrelated business activity established under sec_1012 a basis for an asset used in that activity upon which depreciation would be allowable under sec_167 and whether petitioner is liable for the penalties under sec_6662 some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was san antonio texas the first issue is with respect to a horse breeding activity that petitioner commenced in with the purchase of one horse she purchased another horse in during and the years at issue petitioner had six horses the horses were guarter horses the activity was not successful from a financial standpoint petitioner amassed substantial losses over the years although the losses did not deter petitioner's continuing interest in and dedication to the activity the schedule c losses reported by petitioner on her federal_income_tax returns were dollar_figure and dollar_figure respectively for and the other years prior to and subseguent to the years at issue were not much better financially for these years petitioner reported the following losses dollar_figure big_number big_number big_number big_number big_number at trial petitioner testified she believed she would realize a net profit of dollar_figure for however she had no books_and_records to support that testimony and she had not yet filed her income_tax return for petitioner acknowledged she did not maintain accounting_records to reflect income expenses and profits or losses although she maintained a file folder in which she kept her receipts it appears that petitioner calculated her profits or losses for income_tax purposes only at or about the time such returns were due after graduating from high school in petitioner attended southwest texas state university at san marcos texas and earned a bachelor's degree in business with an emphasis in marketing after receiving her degree petitioner obtained full- time employment at or near san antonio texas and drove to her employment each day from her parents' home a distance of to miles although the nature of petitioner's employment and her employer's business were not established at trial neither the business nor petitioner's job related to horse breeding petitioner left that employment in date and did not thereafter accept any other employment she continued living with her parents devoting her entire time to the horse breeding activity petitioner has never paid rent or subsidized her parents for her living accommodations even during the period she was gainfully_employed in addition to providing petitioner with her room and board petitioner's father also provided her with some financial assistance petitioner's horses have always been on a tract of land of approximately acres located about miles from petitioner's parents' residence the property consisted of a pasture with some trees and a barn or shed petitioner and her father leased the property another individual cecil valdez used the same property for his horses mr valdez did not pay any rent for his use of the property as noted earlier petitioner commenced her activity with one horse then another and owned six horses during and based on the testimony at trial it appears that quarter horses can be bred and trained in certain categories which petitioner and her father described generally as western pleasure halter and trail and cutting petitioner directed her activity toward the first three named specialties although she later realized that her chances for profit would be greater with cutting horses she therefore changed her operation to that specialty it is that change that petitioner claims resulted in her realization of a net profit for petitioner regularly attended horse shows was a member of various associations related thereto had business cards and advertised in trade journals or newspapers petitioner's sales of horses however were minimal the purchaser of three horses was cecil valdez who owned other horses at the same location with petitioner another purchaser was an unrelated party petitioner was of the belief that a market for her horses would be in mexico however that did not materialize because of the decline in value of the mexican peso petitioner also attributed her losses to the fact that she did not have a sufficient number of brood mares and that the bloodlines of her horses were not of the quality that would be in demand she claimed that her chances of success would be enhanced by specializing with cutting horses rather than the other specialties stated above she acknowledged her goal was to produce a dollar_figure horse however to do that she would be reguired to pay breeding or stud fees of at least dollar_figure which she was not capable of doing during the years at issue petitioner paid dollar_figure for stud fees with respect to participation in horse shows participants were either professionals or amateurs petitioner always participated as an amateur although she acknowledged that participation as a professional would enhance her financial success in the business petitioner never attempted to qualify as a professional petitioner's sole motivation for engaging in her activity was her love for horses dating back to her childhood petitioner had no educational training or experience in the business of breeding and training horses she made no studies or consultations with professionals with respect to the business aspect of such an activity she did not maintain a separate bank account for her activity and she did not maintain formal books_and_records nor does the record establish that petitioner made any effort to change the direction of her operation although she recognized her need to do so sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the standard for determining whether the expenses of an activity are deductible under either sec_162 or sec_212 or is whether the taxpayer engaged in the activity with the 'actual and honest objective of making a profit' 90_tc_74 quoting 85_tc_557 while a reasonable expectation of profit is not required the taxpayer's profit objective must be bona_fide see 91_tc_371 whether a taxpayer had an actual and honest profit objective is a question of fact to be resolved from all relevant facts and circumstances see id pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir the burden of proving such objective is on petitioner rule a see 290_us_111 in resolving this factual question greater weight is given to objective facts than to the taxpayer's after- the-fact statements of intent see 84_tc_1244 affd 792_f2d_1256 4th cir 78_tc_659 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine objective factors relevant to the determination of whether an activity is engaged in for profit these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the history of income or losses with respect to the activity the amount of occasional profits earned if any the financial status of the taxpayer and the elements of personal pleasure or recreation involved these factors are not merely a counting device where the number of factors for or against the taxpayer is determinative but rather all facts and circumstances must be taken into account and more weight may be given to some factors than to others cf 70_tc_715 affd 615_f2d_578 2d cir not all factors are applicable in every case and no one factor is controlling see 86_tc_360 sec_1 b income_tax regs further the determination of a taxpayer's profit_motive is made on a yearly basis see 333_us_591 on this record the court is satisfied that petitioner's activity was not carried on with an actual and honest objective of making a profit it is fair to conclude among other things that the activity was not conducted in a businesslike manner although the court is satisfied that petitioner was dedicated to the activity her motivation was primarily her love for horses despite years of substantial losses petitioner had no formal or informal business plan and never sought the advice of experts on how to conduct the activity on a profitable basis see bessenvyey v commissioner 45_tc_261 the goal must be to realize a profit on the entire operation which presupposes not only future net_earnings but also sufficient net_earnings to recoup the losses which have meanwhile been sustained in the intervening years affd 379_f2d_252 2d cir respondent therefore is sustained on this issue having concluded that petitioner's horse breeding activity was not engaged in for profit the court finds it unnecessary to consider respondent's alternative determination that some of the expenses claimed in connection with the activity were not substantiated with respect to the third issue petitioner and her father began an emu breeding business in although the record is not clear it appears that this activity was also conducted on the same property with petitioner's horse breeding activity the only issue with respect to the emu activity is petitioner's claim to a depreciation deduction of dollar_figure on her federal_income_tax return with respect to four emus that were purchased in date the four emus two matched an emu is defined as any of various flightless birds including a swift-running australian bird with underdeveloped wings that is related to and smaller than the ostrich see webster's ninth new collegiate dictionary petitioner reported the emu activity on a separate schedule c of her and income_tax returns respondent did not challenge the activity as an activity_not_engaged_in_for_profit under sec_183 -- - pairs of male and female were purchased by petitioner's father for either dollar_figure or dollar_figure petitioner contends that she purchased a one-fourth interest in the four emus from her father and claimed a depreciation deduction of dollar_figure on her income_tax return with respect to that interest respondent disallowed the deduction on the ground that there was no evidence that petitioner had purchased any interest in the emus from her father respondent therefore determined that petitioner did not have a basis in the asset therefore petitioner could not claim a depreciation deduction there was no bill of sale offered into evidence to reflect the purchase of a one-fourth interest in the emus by petitioner petitioner's father agreed that no monetary consideration was paid to him by petitioner however he stated that petitioner was obligated to pay for her interest in the birds by taking care of them no promissory note or other evidence_of_indebtedness was executed by petitioner there was some reference at trial toa letter prepared by petitioner's father that stated that petitioner would pay the interest on an indebtedness but the document admittedly failed to state that petitioner was liable for the principal the document was not offered into evidence nor was any documentary_evidence presented to reflect what time or care petitioner expended on the emus under sec_167 the basis for the deduction for exhaustion wear_and_tear and obsolescence in respect of property is the adjusted_basis for determining gain_or_loss on the sale of such property as provided in sec_1011 sec_1011 provides generally that the adjusted_basis for determining gain_or_loss shall be as pertinent here the basis determined under sec_1012 sec_1012 provides generally that the basis_of_property is its cost on this record petitioner did not establish that she acquired an interest in the emus moreover the record does not establish that petitioner acquired an interest in the emus by gift the court therefore sustains respondent on this issue the final issue is whether petitioner is liable for penalties under sec_6662 for the years and sec_6662 provides that if that section is applicable to any portion of an underpayment in taxes there shall be added to the tax an amount equal to percent of the portion of the underpayment to which sec_6662 applies under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith with respect to such portion of the underpayment sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations negligence is defined as lack of due care or failure to do what a reasonable and ordinarily prudent person would do under like circumstances 85_tc_934 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations the court is satisfied that petitioner not only engaged in the horse breeding activity solely because of her personal love of horses but also engaged in this activity with the knowledge that it was unrealistic to expect that any profit could be realized in the manner in which she conducted the activity such a conclusion is manifested by the fact that petitioner maintained no books_and_records commingled the meager income with her personal funds and never sought the advice of professionals who could have advised her on what she should do to make the activity profitable petitioner moreover had a degree in business and obviously had some knowledge albeit basic that her activity as described necessitated the maintenance of books_and_records the substantial losses petitioner claimed over the years from this activity and the manner in which she conducted this activity manifest a negligent or intentional disregard of rules or regulations respondent's determination on this issue also was based on the deficiency attributable to the disallowed depreciation on the emus the record shows that petitioner had no semblance of title to the emus either by purchase or by gift and the claim for depreciation on such asset likewise was a negligent or intentional disregard of rules or regulations respondent therefore is sustained on this issue decision will be entered for respondent
